Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “in case that a timing advance (TA) value with respect to an uplink signal to be transmitted from a terminal is larger than a sum of a processing time of the uplink signal and a processing time of a downlink signal, identifying a switching period for controlling a conversion mode of a sampling rate conversion circuit.”  Independent claim 6 recites similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Spagnolini et al. (US 2013/0136038) discloses identifying a switching period for controlling a conversion mode of a sampling rate conversion circuit (See page 3 of the Office Action dated February 19, 2021).  As shown in Fig. 4 of Spagnolini, conversion apparatus performs up-conversion in the DL direction and performs down-conversion in the UL direction.  Thus, when the TDD mode switches between UL and DL and vice versa, the sampling rate changes.  In [0063], Spagnolini further discloses a switching period between uplink and downlink.  Spagnolini, however, does not teach that the switching period for controlling the conversion mode of the sampling rate conversion circuit is identified based on a timing advance value.  Furthermore, Spagnolini does not teach that the switching period for controlling the conversion mode of the sampling rate conversion circuit is identified based on a timing advance value being larger than a sum of a processing time of the uplink signal and a processing time of a downlink signal.
Babitch (US 2015/0124662) discloses another system that controls the conversion mode of the sampling rate conversion circuit by switching between up-converting and down-converting in a bi-
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-10, 12, 15, 17 and 20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478